MOORE, Circuit Judge,
dissenting.
The majority concludes that, under the standard for deliberate indifference set out in Farmer v. Brennan, 511 U.S. 825, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994), the plaintiff, Mrs. Watkins, failed to produce evidence from which a rational trier of fact could conclude that any of the defendants in the present case drew the inference that Watkins had swallowed crack cocaine and thus was in need of medical treatment. Viewing the factual record in the light most favorable to Mrs. Watkins, however, I believe that Mrs. Watkins has produced evidence that could support the conclusion that at least some of the defendants in the present case were deliberately indifferent to Watkins’s medical condition. Because the plaintiff has produced, in my opinion, evidence sufficient to create a dispute of material fact regarding whether some of the defendants drew and then disregarded the required inference, I respectfully dissent.
“Deliberate indifference” has both an objective and a subjective component. Under the objective component, which is not disputed in this case, the plaintiff must prove that the medical need was “sufficiently serious.” Farmer, 511 U.S. at 834, 114 S.Ct. 1970 (quotation omitted). Under the subjective component, the plaintiff must show that the officials being sued had “a sufficiently culpable state of mind.” Id. at 834, 114 S.Ct. 1970 (quotation omitted). A “sufficiently culpable state of mind” is one in which “the official knows of and disregards an excessive risk to inmate health or safety; the official must both be aware of facts from which the inference could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837, 114 S.Ct. 1970. Showing that the official drew the required inference may be difficult in cases such as this, but the Supreme Court has indicated that this can be demonstrated through circumstantial evidence or even by showing *688that “the risk was obvious.” Id. at 842, 114 S.Ct. 1970.
To avoid summary judgment, then, Mrs. Watkins was required to allege facts and proffer evidence that, when taken in the light most favorable her to her position, established that the defendant officers were “both [ ] aware of facts from which the inference could be drawn that a substantial risk of serious harm exists, and [that they also drew] the inference.” Farmer, 511 U.S. at 837, 114 S.Ct. 1970. Then, under Farmer, the evidence, when viewed in the light most favorable to the Mrs. Watkins, must support the conclusion that the officers “acted or failed to act despite [t]his knowledge.” Id. at 842, 114 S.Ct. 1970.
On this appeal, Mrs. Watkins relies on the “obviousness” of Watkins’s serious medical condition to support the inference of the officers’ deliberate indifference. Cf. Farmer, 511 U.S. at 842, 114 S.Ct. 1970. She argues that the city police officers who arrested Watkins should have concluded that Watkins had destroyed the cocaine in the apartment because they found little crack cocaine when they executed the search warrant, despite their belief that Watkins was a mid-level drug dealer. In addition, the only possible means for destroying the drugs under the circumstances in which Watkins was discovered was to swallow them. Moreover, Watkins exhibited signs of having swallowed the drugs, including “the pinkish frothy drool.” Defendants Wilkins, Pierce, Kinne, and Howe observed these physical symptoms. These Battle Creek police officers have admitted, moreover, that, based on this drool and other facts, they asked Watkins whether he had swallowed any crack cocaine. The officers also claim that Watkins was informed that he required medical attention if he had swallowed any drugs and that the charges against him would not be increased if he admitted to having swallowed drugs.
These facts indicate that certain defendants (specifically Battle Creek police officers Wilkins, Pierce, Kinne, and Howe) perceived facts from which they could have drawn the inference that there was a serious risk to Watkins’s life, and their asking of questions shows that they in fact drew the inference that there was such a risk. The relevant question then is whether these officers disregarded the risk that they had perceived and of which they were subjectively aware. This is, in my view, the most difficult question in this, case. Once the officers perceived that Watkins might have swallowed crack cocaine, they asked Watkins about the frothy drool and other possible indications. Watkins then lied to the officers. The officers accepted Watkins’s denials at face value without taking additional steps. The majority concludes, in effect, that Watkins’s lies insulate the defendants from liability, because once the officers perceived that there was a serious risk to Watkins’s life, they acted reasonably and asked him whether he had swallowed crack cocaine. The asking of these questions, in the majority’s view, demonstrates that they were not deliberately indifferent to Watkins’s health and safety.
Although the majority’s conclusion on this issue is indeed a reasonable one, I do not think that it is appropriate for the court to resolve this issue on a motion for summary judgment, even in a qualified immunity case. The Farmer Court discussed this issue of reasonable action after a substantial risk has been perceived at some length in its opinion:
[P]rison officials who actually knew of a substantial risk to inmate health or safety may be found free from liability if they responded reasonably to the risk, even if the harm ultimately was not averted. A prison official’s duty *689under the Eighth Amendment is to ensure “reasonable safety,” a standard that incorporates due regard for prison officials’ “unenviable task of keeping dangerous men in safe custody under humane conditions.” Whether one puts it in terms of duty or deliberate indifference, prison officials who act reasonably cannot be found hable under the Cruel and Unusual Punishments Clause.
Id. at 844-45, 114 S.Ct. 1970 (citations omitted). The question, then, is whether the officers in the present case acted reasonably in relying on Watkins’s denials. If they did so, then they cannot be held liable for his death, even if they had subjective awareness of the serious risk. Farmer clearly suggests, however, that the issue whether officials acted reasonably in response to perceived risks is ordinarily one for the jury rather than the court on summary judgment, at least where there is a dispute over the reasonableness of the officers’ actions. Consider the following language, which precedes the material quoted supra:
Because, however, prison officials who lacked knowledge of a risk cannot be said to have inflicted punishment, it remains open to the officials to prove that they were unaware even of an obvious risk to inmate health or safety. That a trier of fact may infer knowledge from the obvious, in other words, does not mean that it must do so. Prison officials charged with deliberate indifference might show, for example, that they did not know of the underlying facts indicating a sufficiently substantial danger and that they were therefore unaware of a danger, or that they knew the underlying facts but believed (albeit unsoundly) that the risk to which the facts gave rise was insubstantial or nonexistent.
Id. at 844, 114 S.Ct. 1970.
In the present case, defendants Wilkins, Pierce, Kinne, and Howe argue in effect that “they knew the underlying facts but believed (albeit unsoundly) that the risk to which the facts gave rise was ... nonexistent,” i.e., that they had drawn the inference that Watkins had swallowed crack cocaine but believed, after questioning Watkins, that this risk was nonexistent. Mrs. Watkins argues, however, that Watkins’s lies were obvious lies, that the officers could have easily determined that Watkins did not injure his mouth during his arrest, and that the officers failed either to inform their supervisors or the Calhoun County jail of the injury or to follow the city’s policy of reporting all officer-caused injuries. Instead of believing Watkins’s lies, then, Mrs. Watkins argues that the officers determined to punish Watkins by making him suffer for them. There are thus two closely related factual disputes regarding what the officers did after they had made the crucial inference of a substantial risk to Watkins’s health: (1) whether the officers actually believed Watkins’s lies or instead disbelieved them and intended to punish Watkins for lying to them, and (2) whether the officers acted reasonably after having perceived that there was a risk to Watkins’s health. These disputes of material fact preclude summary judgment. Cf. Curry v. Scott, 249 F.3d 493, 508 (6th Cir.2001) (holding that the issue of defendants’ actual knowledge should not be resolved on summary judgment but should be “left to the trier of fact”).
Thus, I believe that the district court erred in granting summary judgment to defendants Wilkins, Pierce, Kinne, and Howe based on the defense of qualified immunity. Mrs. Watkins has alleged facts and proffered evidence that, when viewed in the light most favorable to her position, would enable a rational factfinder to conclude that these particular defendants were deliberately indifferent to Watkins’s *690medical needs. “Summary judgment is not appropriate if there is a genuine factual dispute relating to whether the defendants committed acts that allegedly violated clearly established rights.” Dickerson v. McClellan, 101 F.3d 1151, 1158 (6th Cir.1996).
Similarly, Calhoun County defendants Allen, Everett, MeDonagh, and McHale perceived facts that gave rise to an inference Watkins had ingested drugs or, at minimum, was in need of medical attention. After his arrival at the Calhoun County jail, Watkins’s condition steadily deteriorated. He collapsed twice, reported that he felt sick to his stomach, and continued to make unusual mouth movements. He had to be “assisted” through the intake door and expressed concerns about his physical condition to Allen. MeDonagh, who was observed by McHale, examined Watkins’s head and mouth because of his strange mouth movements a total of three times and asked Watkins whether he had taken anything. The issue is whether these defendants drew the inference that there was a substantial risk to Watkins’s health but disregarded it. Arguably, the later conduct of these defendants indicates that they did not perceive the threat to Watkins’s health — after all, MeDonagh accepted Watkins into the county jail without a medical evaluation. In addition, these defendants had not been informed by the city police of their suspicions regarding Watkins’s possible swallowing of crack cocaine; they had not been at the scene and did not know that little crack was actually found in the apartment; and they did not know about the symptoms Watkins had manifested at the scene.
Despite these facts weighing in favor of summary judgment, however, MeDonagh did ask Watkins whether he had ingested any drugs. Thus, viewing the facts in the light most favorable to Mrs. Watkins, I would conclude that MeDonagh, at least, perceived facts that suggested to him that there was a serious risk to Watkins’s health, drew the inference, and then, by accepting Watkins into the jail, disregarded it. If MeDonagh asked the question, then the risk was arguably obvious enough for the other jail officials to have perceived it, as well. As with the Battle Creek city police officers discussed supra, the issue is whether MeDonagh and the other county jail officials acted reasonably once they drew the inference regarding the substantial risk to Watkins’s health. As this creates a dispute of material fact, in my opinion summary judgment was inappropriately granted to these particular Calhoun County defendants. For this reason, I respectfully dissent.